ICJ_050_BarcelonaTraction1962_BEL_ESP_1963-03-16_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 16 MARS 1963

1963

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 16 MARCH 1963
La présente ordonnance doit étre citée comme suit:

« Affaire de la Barcelona Traction, Light and Power Company,
Limited (nouvelle requête : 1962) (Belgique c. Espagne),
Ordonnance du 16 mars 1963: C. I. J. Recueil 1963, p. 9.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (new Application: 1962) (Belgium v. Spain),
Order of 16 March 1963: I.C.]. Reports 1963, p. 9.”

 

Ne de vente : 975
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1963

16 March 1963

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED

: 1962
NEW APPLICATION: 196
(BELGIUM ». SPAIN)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

having regard to the Order of 7 August 1962 fixing 15 March
‘1963 as the time-limit for the filing of the Counter-Memorial of the
Spanish Government ;

Whereas, within the time-limit so fixed, the Spanish Government
filed certain Preliminary Objections and asked the Court to adjudge
and declare that it has no jurisdiction to entertain or decide the
claims advanced in the Application and the Memorial of the Belgian
Government, and that the Application is inadmissible;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation

4

1963
16 March
General List
No. 50
BARCELONA TRACTION (ORDER OF 16 It 63) Io

by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

Having ascertained the views of the Parties,

Fixes 15 August 1963 as the time-limit within which the Belgian
Government may present a written statement of its Observations
and Submissions on the Objections raised by the Spanish
Government.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this sixteenth day of March,
one thousand nine hundred and sixty-three, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Belgian Government and to the Spanish Govern-
ment, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
